Per Cur.

A party interested will, in some instances, be admitted a witness for the sake of trade and the common usage of business; or, where no other witness is reasonably to be expected. Bull. 284. Nothing is more frequent in the city of Philadelphia, than persons buying lands, ships, and other property to a great value, through the medium of their friends. They, in many instances, do not wish to appear openly as bidders, at public out-cry. It would materially affect all such transactions, if the power or authority to purchase could not be proved by the agent or factor bidding. But the rule now laid down is not intended as a general one.
Mr. Hubley was sworn: But the court reserved che point, in case the defendant’s counsel should wish to have the matter considered in bank.
Verdict for the plaintiff for 505I. 6s. 7d. including interest from the day of execution of the sheriff’s deed.